Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I corresponding to claims 1-11 and Claims 12 and 13 are withdrawn in the reply filed on 1/15/22 is acknowledged.  The traversal is on the ground(s) that search burden is not persuasive.  This is burden for the examiner as method of manufacturing is a different CPC class such as H01L27/01.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (KR 20110120121).
Regarding claim 1 Kang teach a three-dimensional sensing module, comprising a touch pressure sensing structure (fig. 1, resistive touch panel has a shape in which a transparent conductive film and a transparent conductive glass or a transparent conductive film and a transparent conductive film are disposed to face each other by a spacer in the form of dots. When contact is applied by applying pressure with a pen or the like, the contact portion is electrically connected to determine the position of the contact portion), the touch pressure sensing structure comprising (fig. 2): 
a first functional spacer layer (fig. 2, bottom Glass layer); 

a second functional spacer layer (fig. 2, Glass item layer above ITO) coated on the first light-transmitting electrode layer (fig. 2, ITO thin film); 
a second light-transmitting electrode layer (fig. 2, ITO thin film) coated on the second functional spacer layer (fig. 2, glass layer); and 
a third functional spacer layer (fig. 2, glass layer) coated on the second light-transmitting electrode layer (fig. 2, ITO thin film), 
wherein resistivities of the first functional spacer layer, the second functional spacer layer, and the third functional spacer layer (fig. 2, three different glass layer) are greater than resistivities (Glass layer has greater resistivities than ITO thin film, which is a transparent conductive thin film) of the first light-transmitting electrode layer and the second light-transmitting electrode layer (fig. 2, ITO layers).

Regarding claim 3 Kang teach a controller configured to detect a touch position signal and a pressure sensing signal through the first flexible touch electrode layer and the second flexible touch electrode layer (fig. 1, shown in Fig. 1, when a pattern capable of representing the X coordinate and the Y coordinate is placed on a specific portion of the capacitive touch panel patterned on one or both sides of the transparent substrate, the capacitance of the X and Y axes The change is caused and the point where the change in capacitance is maximum is recognized and the X and Y coordinates are recognized respectively).

Regarding claim 6 Kang teach wherein thicknesses of the first functional spacer layer (fig. 2, bottom glass layer) and the third functional spacer layer (fig. 2, top glass layer) are substantially the same.

Regarding claim 9 Kang teach wherein each of the first light-Inventor(s): Elahi, TowfiqArt Unit: 2625Response to Restriction Requirement mailed on November 16, 2021transmitting electrode layer and the second light-transmitting electrode layer comprises a plurality of electrode blocks spaced apart from each other (fig. 11 shows electrode blocks spaced apart from each other above and below Glass layer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR 20110120121) in view of Lin (US 20190196633).
Regarding claim 2 Kang teach wherein the touch pressure sensing structure further comprises: 
a first flexible touch electrode layer, wherein the first functional spacer layer (fig. 2, glass layer) is coated on the first flexible touch electrode layer (fig. 2, ITO thin film); 
Kang is silent on wherein the three-dimensional sensing module further comprises a flexible cover plate disposed on the second flexible touch electrode layer.
However, Lin teach wherein the three-dimensional sensing module further comprises a flexible cover plate ([0025] flexible cover) disposed on the second flexible touch electrode layer ([0025] attach a flexible cover plate onto the first flexible touch sensing module).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Kang in light of Lin teaching so that it may include the three-dimensional sensing module further comprises a flexible cover plate disposed on the second flexible touch electrode layer.
The motivation is to provide a flexible touch-sensing component that met while satisfying the needs of smaller, thinner and lower process cost of the structures of the touch panels.
Regarding claim 4 Kang in view of Lin teach wherein at least one of the first flexible touch electrode layer (Lin: [0025]), the first light-transmitting electrode layer (fig. 2, ITO), the second light-transmitting electrode layer, or the second flexible touch electrode layer is a silver nanowire electrode layer (Lin: [0047]).

Regarding claim 10 Kang in view of Lin teach wherein at least one of the first functional spacer layer, the second functional spacer layer, or the third functional spacer 

Regarding claim 11 Kang in view of Lin teach electronic apparatus, comprising: the three-dimensional sensing module; and a display module disposed under the three-dimensional sensing module (Lin: [0090]).

Allowable Subject Matter
Claims 5, 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EBISUI et al. WO 2015025491.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625